[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               DEC 03, 2007
                                No. 07-11890                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                   D. C. Docket No. 06-00227-CR-J-33-MMH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

EFREN ESCOBAR MENDOZA,
a.k.a. Juan Alberto Ramirez, Jr.,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (December 3, 2007)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

      Appellant Efren Escobar Mendoza appeals his 135-month sentence for
(1) conspiring to distribute 50 grams or more of actual methamphetamine and 500

grams or more of a mixture containing a detectable amount of methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), 846; and (2) possessing with

intent to distribute 50 grams or more of actual methamphetamine and 500 grams or

more of a mixture containing methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A).

      Mendoza arranged a drug transaction with a confidential source (“CS”) that

was to take place in Jacksonville, Florida. Mendoza enticed codefendant Sergio

Nazario to accompany him on the trip from Haines City, Florida, to Jacksonville,

Florida, for the drug transaction by offering to forgive a debt that Nazario owed to

Mendoza. Mendoza wanted Nazario to serve as a “lookout” during the drug

transaction and, when the men arrived in Jacksonville, Nazario did serve as a

lookout. Nazario stated that Mendoza told him that the purpose of the trip was to

pick up or deliver money.

      On appeal, Mendoza asserts that the district court clearly erred in finding

that he acted as a leader or supervisor in the offense because: (1) he was not

working with or for others who needed additional recruits to ensure the success of

a common and unlawful plan; (2) he merely asked Nazario to accompany him on

the trip to Jacksonville, and Nazario did not know that the purpose of that trip was



                                          2
to deliver drugs; (3) by accompanying Mendoza on the trip, Nazario satisfied his

debt to Mendoza and had no further obligation to assist him; (4) there was no

evidence that Mendoza had physical, verbal, or mental control over Nazario; and

(5) Nazario stood to gain nothing from assisting Mendoza with the drug

transaction.

      In a challenge to the application of the guidelines, we review the district

court’s findings of fact for clear error and review the district court’s application of

the guidelines to those facts de novo. United States v. Mandhai, 375 F.3d 1243,

1247 (11th Cir. 2004). The guidelines provide that the sentencing court should

increase a defendant’s offense level by two levels if the defendant was an

organizer, leader, manager, or supervisor in any jointly undertaken criminal

activity that did not involve five or more participants or was not otherwise

extensive. U.S.S.G. § 3B1.1(c). A defendant’s “assertion of control or influence

over only one individual is enough to support a § 3B1.1(c) enhancement.” United

States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000). In Jiminez, we

determined that the district court did not clearly err in finding that the defendant

exercised influence or control over his girlfriend where the evidence showed that

(1) the girlfriend had to consult with the defendant before agreeing to sell drugs;

and (2) the girlfriend consulted with the defendant during her telephone



                                            3
conversations regarding drug transactions. Id. Similarly, evidence that a

defendant recruited one individual is sufficient to support a § 3B1.1(c)

enhancement. See Mandhai, 375 F.3d at 1248. In Mandhai, we held that the

district court did not clearly err by imposing a leadership-role enhancement where

the defendant recruited one individual, prompted him to purchase weapons, and

briefed him on a bombing plot. We observed that “[n]othing more was required”

to establish the enhancement. Id.

      Because the record demonstrates that Mendoza (1) recruited Nazario;

(2) exerted influence or control over Nazario; and (3) organized the drug

transaction in which Nazario participated, we conclude that the district court did

not clearly err in finding that Mendoza was a leader in the conspiracy. See

Mandhai, 375 F.3d at 1248; Jiminez, 224 F.3d at 1251; U.S.S.G. § 3B1.1(c).

Accordingly, we affirm Mendoza’s sentence.

      AFFIRMED.




                                          4